Citation Nr: 1018189	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  06-39 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1967 to 
July 1967 and March 1996 to April 1996.  The Veteran also had 
extensive National Guard Service from July 1966 to August 
2002. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from both a December 2004 rating decision 
and a September 2005 rating decision by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia. 

The Veteran testified before the undersigned Acting Veterans 
Law Judge in March 2009.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The Veteran was diagnosed with hearing loss during his 
first period of active duty.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 
1131, 1137, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, and given that the action taken hereinbelow is 
fully favorable to the Veteran, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  


II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
Veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that in addition to the Veteran's active 
military service from March 1967 to July 1967 and March 1996 
to April 1996 he also had extensive service in the National 
Guard from July 1966 to August 2002.  His service in the 
National Guard included multiple periods of Active Duty for 
Training and Inactive Duty for Training.  Active Duty for 
Training is defined as full-time duty in the Armed Forces 
performed by Reserves for training purposes and service 
connection may be granted for injury or disease incurred 
while on Active Duty for Training.  38 U.S.C.A. § 101(22).  
Inactive Duty for Training is defined as other than full-time 
training performed by Reserves and service connection may be 
granted for injuries incurred while on Inactive Duty for 
Training, but not for disease.  38 U.S.C.A. § 101(23).   

After a careful review of the Veteran's claims file and 
granting the Veteran the benefit of the doubt the Board finds 
that the Veteran's bilateral hearing loss is due to his 
military service.  The Veteran testified that his hearing 
loss began after noise exposure at basic training in 1966 
during his National Guard service and that he had documented 
hearing loss during his active duty in March 1967 and July 
1967.  An in-service March 1967 audiometric examination noted 
partial deafness.  In that regard, at the time of a service 
entrance examination, which was conducted after the Veteran 
had entered active duty, pure tone air conduction threshold 
levels, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30(15)
45(55)
20(30)

25(30)
LEFT
30(45)
20(10)
10(20)

40(45)

Another audiological evaluation included on that form showed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45(60)
45(55)
55(65)

60(65)
LEFT
35(50)
45(55)
50(60)

45(50)

[Pure tone thresholds are reported both in ASA and ISO (ANSI) 
units. The figures in parentheses represent ISO (ANSI) units, 
and are provided for data comparison purposes.]

In April 1967 he was noted to have partial deafness, and in 
May 1967 he was found to have very mild hearing impairment.  
The available service treatment records in the claims file 
show that bilateral hearing loss had its onset during a 
period of active duty.

A September 2000 Statement of Medical Examination and Duty 
Status noted that the Veteran was on inactive duty for 
training when he sustained an injury that was likely to 
result in a claim against the government for future medical 
care and that it incurred in the line of duty.  It was noted 
that he was working on the Benedum Airport project when he 
was advised that he needed hearing aids and that he was sent 
to a local hearing aid center to be fitted for hearing aids. 

A June 2004 VA examiner stated that the Veteran worked in the 
kitchen during his National Guard service and was exposed to 
the loud noises of gunfire on the firing range and that he 
had no recreational noise exposure.  He diagnosed the Veteran 
with mild to severe sensorineural hearing loss.  He opined 
that since the Veteran had in-service hearing loss in March 
1967 he should be service-connected.  In August 2004 the VA 
examiner issued an addendum opinion and stated that the 
Veteran should not be service-connected because his July 1967 
audiometric readings were similar results as his March 1967 
audiometric readings.  

The Board notes that the findings of a physician are medical 
conclusions that the Board cannot ignore or disregard.  
Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the 
Board is free to assess medical evidence and is not obligated 
to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. 
App 614 (1992).  In this case, the Board finds that a 
layperson is competent to testify in regard to the onset and 
continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting the regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service (as opposed to intercurrent causes).  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  In this case, 
the Veteran was diagnosed with a bilateral hearing loss 
during in March 1967, his first period of active duty and 
throughout his National Guard service his hearing 
deteriorated to the point of severe sensorineural hearing 
loss that required hearing aids.  There is evidence of 
current bilateral hearing loss.  Therefore, the Board finds 
that the Veteran's hearing loss had its onset during a period 
of active service.  Therefore service connection for 
bilateral hearing loss is granted.   

ORDER

Service connection for bilateral hearing loss is granted. 


____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


